IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION FEB 2 0 2020

Clerk, U S District Court
District Of Montana
Billings

 

NEIGHBORS AGAINST BISON CV 19-128-BLG-SPW
SLAUGHTER, et al.,

Plaintiffs, ORDER |

VS.

THE NATIONAL PARK SERVICE, et
al.,

 

Defendants.
Before the Court is the Plaintiffs’ motion to consolidate Cottonwood
Environmental Law Center v. Bernhardt, 2:18-CV-12-SEH (D. Mont., Helena
Division) with this action. (Doc. 66). The Plaintiffs failed to adhere to Local Rule
7.1(c), which states:
(1) The text of the motion must state that other parties have been contacted

and state whether any party objects to the motion.

(2) When a motion is unopposed, the word “unopposed” must appear in the
title of the motion.
Adherence to this local rule allows the Court, and often the parties, to handle

matters more expeditiously. Compliance with the local rule is required. D. Mont.

C.R. 7.1(c)(4). The Plaintiffs must contact opposing parties and state whether they

object to the motion. Accordingly,
IT IS ORDERED that the Plaintiffs’ motion (Doc. 66) is DENIED with

leave to renew.

DATED this AO day of fzbtcry , 2020.
Dew i. : Cinthia.

“SUSAN P. WATTERS
United States District Judge
